Citation Nr: 9934290	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  92-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

3.  Whether right arm injuries sustained in February 1979 
were incurred in line of duty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant's official service personnel and administrative 
records (DD Forms 214 and DA Forms 20) show he had six, 
separate periods of active duty, as follows: from December 
1967 to June 1971 (U.S. Army, including several court-martial 
convictions for multiple periods of AWOL, ending "under 
honorable conditions"); from December 1972 to December 1974 
(U.S. Army, ending "under honorable conditions" and it was 
noted in 1974 that he was "Not recommended for further 
svc"); as a trainee from May to August 1976 (U.S. Army, 
ending "honorable"); again, as a trainee from January to 
February 1977 (U.S. Army); from July 1977 to March 1978 (U.S. 
Marine Corps, ending "under honorable conditions"); and 
from April 1978 to July 1979 (U.S. Army, ending "honorable" 
and it was noted he was "not elig[ible] for 
reen[listment]").  

He has alleged that he had continuous service in Vietnam from 
May 1968 to November 1970 (see June 1992 Transcript, p.16), 
but his service records place him elsewhere at that time, and 
they reflect no Vietnam service at any time; his only foreign 
service is shown by official military records as that 
performed in Germany.  His alleged receipt of the Purple 
Heart, Bronze Star and Silver Star Medals (see Transcript, 
p.22) is also totally at odds with the information in his 
service records.  Curiously, all six of the relevant 
DD Forms 214 report no prior active service by the appellant; 
they also reflect two entirely different Social Security 
numbers used by the appellant, one of which belongs to 
another individual with a similar name.  He has never 
explained these anomalies, nor has he ever offered any 
explanation as to why several of his enlistments were 
terminated apparently in premature fashion. 

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Chicago Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was last 
before the Board in July 1996, when it was remanded for 
further development of the evidence.  In October 1996, while 
the case was in a remand status at the RO, the appellant 
withdrew, in writing, four of the issues previously certified 
on appeal, leaving only the three issues listed on the title 
page above in appellate status.  (See VA Form 21-4138, signed 
by appellant on October 23, 1996.)  It is also noted that he 
indicated at the June 1992 hearing held before the 
undersigned that he did not wish to pursue claims, initially 
asserted in his substantive appeal (VA Form 1-9, dated in 
March 1990), relating to claimed ulcer and/or liver 
disabilities.  (See Transcript, p.3.)  

At some time during the course of this appeal, the service 
medical records pertaining to the appellant's various periods 
of active service in the U.S. Army, which were at one time of 
record and specifically referred to by the RO, were lost.  
Only the medical records pertaining to his U.S. Marine Corps 
service in 1977-78 currently remain of record.  Extensive 
efforts by the RO to locate these missing service medical 
records have been to no avail.  The appellant has been kept 
fully advised of this loss, and he has twice been requested 
by the RO to submit any copies or alternative forms of 
evidence in his possession in support of this appeal.  (See 
RO letters to the appellant dated in July and October 1996.)  
The Board believes that the requirements of Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992) have been satisfied in 
this case.  The Board must also accept the RO's references to 
specific entries in these missing records as genuine in the 
absence of convincing evidence that either the RO 
misinterpreted or misconstrued the missing medical records, 
or that these records, as quoted by the RO, were themselves 
inaccurate.  


FINDINGS OF FACT

1.  The claim seeking service connection for a right leg 
disability is implausible.  

2.  The appellant incurred lacerations of the right forearm 
in February 1979; while cleaning a window in his barracks, he 
lost balance standing on a desk and thrust his right arm 
through the window.  

3.  He was intoxicated at the time of this accidental injury, 
as a blood alcohol reading of 230 mg% was obtained from him 
shortly after this injury.  

4.  His intoxication is not shown to have been the proximate 
cause of his right arm injury in February 1979.  

CONCLUSIONS OF LAW

1.  The claim seeking service connection for a right leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Lacerations of the right forearm incurred in February 
1979 were incurred in line of duty.  38 U.S.C.A. § 105 (West 
1991); 38 C.F.R. § 3.1(m) & (n) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in line of duty.  38 U.S.C.A. § 1110, 1131 (West 1991).  In 
addition, certain chronic diseases may be presumed to have 
been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The aforementioned factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military service, unless 
such injury or disease was the result of the veteran's own 
willful misconduct or (for claims filed after October 31, 
1990) was a result of his or her abuse of alcohol or drugs.  
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action....It involves deliberate 
or intentional wrongdoing with knowledge of, or wanton and 
reckless disregard of, its probable consequences....Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(m) & (n) (1999).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter "the Court") has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service Connection for a Right Leg Disability

According to RO rating decision in August 1989, a review of 
the appellant's complete service medical records at that time 
disclosed no evidence of a right leg disability.  Although 
many of these records were subsequently lost, the Board has 
reviewed no evidence which would suggest that the RO's 
finding in August 1989 was erroneous.  In fact, the service 
medical records dating from the appellant's service in the 
U.S. Marine Corps in 1977-78 are likewise devoid of any 
complaint, showing of treatment, clinical finding or 
diagnosis indicative of a right leg disability, and the lower 
extremities were specifically reported to be normal on 
comprehensive medical examination of the appellant, performed 
in March 1978 prior to his discharge from that period of 
service.  Furthermore, the reports of post-service VA medical 
examination of the appellant in February 1988 and May 1989 
are also generally consistent with the reported lack of right 
leg abnormality or disability in service.  

On February 1988 VA medical examination, the appellant gave a 
history of intermittent right leg pain and swelling for the 
previous ten years.  He denied ever having thrombophlebitis 
or cellulitis, and he indicated that there was no prior 
diagnosis for this problem as it had never been evaluated by 
a physician.  He further stated that his right leg was 
swollen "now about as much as it usually is."  The medical 
examiner, on the other hand, reported that the right leg was 
completely normal (emphasis in the original report) with no 
evidence of acute or chronic swelling or skin rash.  The 
joints were all evaluated as normal, and it was specifically 
reported that there were no varicosities, although the venous 
system over both legs was described as prominent.  

On VA examination in May 1989, the appellant gave a history 
of complaining of swelling in his right leg in 1968 in 
Vietnam which hindered him from walking and caused insomnia.  
He claimed that he saw a base doctor, but was told that he 
was malingering.  As noted previously, the service records 
indicate very clearly that the appellant did not serve in 
Vietnam in 1968 or at any other time for that matter, and he 
presented a different version later at the June 1992 hearing 
(see Transcript, pp.14-16).  The VA medical examiner in May 
1989 reported varicose veins on the posteromedial aspect of 
the right leg, classified as 2nd and 3rd degree.  Neither that 
examiner nor any subsequent competent medical authority has 
linked the appellant's right leg varicose veins to his 
military service or to any event in service.  In view of the 
specific clinical finding of no varicosities in February 
1988, a nexus to service would be most difficult to establish 
in any case.  In view of the lack of competent medical 
evidence of a nexus between a current right leg disability 
and any event in service, the claim must be denied as not 
well grounded.  Moreover, the undersigned observes that, a 
comparison of the actual service records with the appellant's 
rather elaborate discussion of his military career, does 
nothing to enhance or lend credence to his less than 
consistent story about the claimed in-service origin of a 
right leg disability. 

Line of Duty for a Right Arm Injury

According to the April 1990 RO Administrative Decision, the 
service medical records in the file at that time indicated 
that the appellant was brought into a military hospital in 
February 1979 in an obviously intoxicated and belligerent 
state for treatment of right arm lacerations.  A blood 
alcohol reading of 230 mg% (which equates to heavy 
intoxication under any standard known to the Board) was 
reportedly obtained from him at that time.  Although he has 
subsequently denied that he was intoxicated or that any blood 
alcohol test was done at this time, the Board cannot believe 
that the RO completely fabricated such evidence, and the 
appellant's memory of the events in question must be 
considerably impaired, given his medical state at the time.  
Consequently, the Board accepts that he was intoxicated at 
the time of this accidental injury.  

The only other relevant information of record consists of the 
appellant's not always consistent accounts of the events 
leading up to this injury.  He has indicated that he stood on 
a desk in the squad room of his unit in order to wash a 
window in preparation for an inspection when he lost his 
balance and, in attempting to grab the wall in order to 
steady himself, accidentally thrust his right arm through the 
window.  He is not consistent in his account of the amount of 
alcohol he consumed at that time: at the June 1992 hearing, 
he maintained that he drank only about 1/2 of one beer 
(Transcript, p. 4); whereas earlier he admitted to consuming 
"a couple" beers (see VA Form 21-4176, dated in September 
1989).  Given the blood alcohol reading obtained from him 
shortly afterwards, he almost certainly consumed considerably 
more alcohol than he is now willing to admit.  

Nevertheless, none of the evidence of record establishes that 
the appellant's intoxicated state was the proximate cause of 
his injuries.  He has consistently maintained that an 
intercurrent event in the form of the collapse or sudden 
movement of the desk on which he was standing caused him to 
lose his balance and cut his arm on the window; nothing in 
the current record contradicts his assertion.  

In the absence of objective evidence demonstrating that the 
appellant's intoxicated state was the proximate cause of his 
injuries, the Board cannot sustain the finding that the 
appellant's February 1979 right arm laceration residuals were 
due to his own willful misconduct and, therefore, not 
incurred in line of duty.

ORDER


Service connection for a right leg disability is not 
established.  To this extent, the appeal is denied.  

The appellant's right arm lacerations sustained in February 
1979 were incurred in line of duty.  To this extent, the 
appeal is granted.  


REMAND

The appellant has also appealed to the Board from the 
initial, noncompensable schedular disability rating assigned 
his service-connected bilateral hearing loss, effective June 
13, 1988.  In this regard, see Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (where the Court noted that "at the 
time of an initial rating 'separate ratings can be assigned 
for separate periods of time based on facts found', a 
practice known as 'staged' ratings.")

The appellant was initially assigned a noncompensable rating 
for bilateral hearing loss based on the reported results of 
VA audiometric testing in May 1989.  The reports of private 
audiometric testing from 1981 to 1996 are also of record, but 
they are inadequate for rating purposes for several reasons: 
first, the private tests did not include speech 
discriminations tests, which are required to rate hearing 
loss under Table VI of VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (1999); second, the 
reports of private testing do not reflect certification by 
the examiner which is required to rate hearing loss under 
Table VIa of the Rating Schedule; and third, it is not clear 
whether the results of the private tests were reported and 
plotted to ASA or ISO standards.  However, it was noted by 
the RO that these private test results indicated at least the 
possibility that the appellant's hearing loss had increased 
since the initial VA examination of his hearing in 1989.  
(See Rating Action dated in August 1997.)  Accordingly, 
another VA audiometric examination was scheduled for the 
appellant.  

After several misadventures in which notification to report 
for VA examination was allegedly sent to the wrong address, 
the appellant's hearing was examined at a VA facility on 
February 9, 1999.  His responses on that occasion were not 
considered to be reliable by the examiner, and the appellant 
reportedly failed to comply with the examination procedures.  
Retesting of the appellant was accomplished on February 18, 
1999, when his responses to pure tone thresholds were again 
considered unreliable.  Speech recognition scores at 60 dB 
bilaterally were considered reliable and suggestive of normal 
or near normal hearing (94% correct in the right ear and 96% 
correct in the left ear).  The results were also generally 
consistent with earlier VA examination in 1989 (which further 
brings the credibility of his private hearing tests into 
question).  However, because of the unreliable responses, a 
"puretone threshold average" (as defined at 38 C.F.R. 
§ 4.85(d)) for each ear could not be established and was not 
reported by the examiner.  These figures are absolutely 
essential for establishing a schedular disability rating 
under either Table VI or Table VIa of the Rating Schedule.  

In continuing the noncompensable schedular rating for 
bilateral hearing loss, the RO compounded the problems in 
this case by erroneously identifying the 60 dB figure 
reported by the VA examiner on February 18, 1999 in 
connection with the speech recognition tests as the bilateral 
"puretone threshold average," which it very clearly was not.  
Thus, the Board is currently confronted by an evidentiary 
record in which the only reliable, reasonably complete and 
adequate (from a rating standpoint) evaluation of the 
appellant's hearing consists of the May 1989 VA examination, 
which is entirely consistent with a noncompensable rating.  
In this connection, the Board would also point out that the 
Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

To accord the appellant every possible administrative 
consideration, the Board will remand this appeal once more in 
an attempt to obtain a reliable and complete audiometric 
evaluation of the appellant's hearing.  If reliable results 
cannot be obtained from this final effort at a valid 
audiometric evaluation, the Board will have no choice but to 
rate him based on the May 1989 examination results.  

Accordingly, this appeal is remanded for the following 
further action:

1.  The RO should schedule the appellant 
for another VA audiometric evaluation.  A 
copy of the letter informing the 
appellant of the place, date and time to 
report for this examination must to be 
placed in the claims file.  The claims 
file must be made available to the 
examiner for review in conjunction with 
this examination, and the appellant is 
advised that he must fully cooperate on 
this examination in order to obtain 
reliable results.  The examiner is 
requested to specify if the results 
obtained from examination are reliable 
and consistent with earlier readings and, 
if not, why they are not reliable and/or 
consistent.  

2.  The RO should then readjudicate the 
claim seeking a compensable initial 
schedular rating for the service-
connected bilateral hearing loss.  

If the remaining benefit sought on appeal is not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals






